                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DARRELL E. LEE,

               Plaintiff,

                                                        Civil Action 2:18-cv-109
                                                        Judge Michael H. Watson
       v.                                               Magistrate Judge Chelsey M. Vascura


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Darrell E. Lee (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for supplemental security income. This matter is before the undersigned for a

Report and Recommendation on Plaintiff’s Statement of Errors (ECF No. 8), the

Commissioner’s Response in Opposition (ECF No. 14), Plaintiff’s Reply (ECF No. 15), and the

administrative record (ECF No. 7). For the reasons that follow, the undersigned

RECOMMENDED that the Court REVERSE the Commissioner of Social Security’s non-

disability finding and REMAND this case to the Commissioner and the ALJ under Sentence

Four of § 405(g) for further consideration consistent with this Report and Recommendation.

                                      I.      BACKGROUND

       Plaintiff protectively filed his application for supplemental security income on January

22, 2014, alleging a disability onset date of May 15, 2013. Plaintiff’s application was denied

initially on April 29, 2014, and upon reconsideration on September 8, 2014. Plaintiff sought a
hearing before an administrative law judge. The Administrative Law Judge Jeffrey Hartranft

(“ALJ”) held a hearing on August 19, 2016, at which Plaintiff appeared without counsel. The

ALJ explained to Plaintiff that he had a right to representation and to update the record. The

hearing was rescheduled for December 2, 2016. On December 2, 2016, the ALJ held a video

hearing at which Plaintiff, represented by counsel, appeared and testified. Vocational expert

Mark A. Pinti (the “VE”) also testified at the December 2, 2016 video hearing. On February

22, 2017, the ALJ issued a decision finding that Plaintiff was not disabled within the meaning of

the Social Security Act. On December 12, 2017, the Appeals Council denied Plaintiff’s request

for review and adopted the ALJ’s decision as the Commissioner’s final decision. Plaintiff then

timely commenced the instant action.

       In his Statement of Errors (ECF No. 8), Plaintiff contends that the ALJ’s RFC

determination is not supported by substantial evidence because it omits limitations assessed by

the state-agency examining consultants, Drs. Thompson and Sisson. (Id. at 7.) Plaintiff

argues that despite assessing these opinions “partial” weight and stating that certain limitations

contained in them were included in Plaintiff’s RFC, the ALJ “distorted” the opinions and

“ignored key details” when translating them into “‘vocationally appropriate terms.’” (Id. at 7.)

More specifically, Plaintiff asserts that the ALJ failed to include limitations for (1) Dr.

Thompson’s opinion that Plaintiff was unable to perform work requiring “repetitive” lifting and

bending, and (2) Dr. Sisson’s opinion that Plaintiff would do better in an environment with

minimal distractions and redirection to tasks as needed and that Plaintiff may experience social

withdrawal or avoidance. (Id. at 8-10).

       The Commissioner counters that the ALJ reasonably accommodated Dr. Thompson’s


                                                  2
opinions regarding repetitive lifting and bending in Plaintiff’s RFC. (Def.’s Mem. in Opp. at 5-

6. ECF No. 14.) With respect to Plaintiff’s mental RFC, the Commissioner contends that the

ALJ properly considered Dr. Sisson’s opinion and reasonably accounted for the limitations he

found credible. (Id. at 7-10.)

                          II.     THE ADMINISTRATIVE DECISION

       On February 22, 2017, the ALJ issued his decision. (R. at 55-66.) At step one of the

sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since January 22, 2014, the application date. (Id. at 57.)

       At step two, the ALJ found that Plaintiff had the severe impairments of degenerative disc

disease of the cervical spine, degenerative disc disease of the lumbar spine, carpal tunnel




1. Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1. Is the claimant engaged in substantial gainful activity?

       2. Does the claimant suffer from one or more severe impairments?

       3. Do the claimant’s severe impairments, alone or in combination, meet or equal
          the criteria of an impairment set forth in the Commissioner's Listing of
          Impairments, 20 C.F.R. Subpart P, Appendix 1?

       4. Considering the claimant’s residual functional capacity, can the claimant
          perform his or her past relevant work?

       5. Considering the claimant’s age, education, past work experience, and residual
          functional capacity, can the claimant perform other work available in the
          national economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009); Foster
v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                3
syndrome of the right upper extremity, depressive disorder, and mood disorder. (Id.) The ALJ

also found that Plaintiff had the non-severe impairment of poly-substance abuse. (Id. at 58.)

At step three of the sequential process, the ALJ found that Plaintiff did not have an impairment

or combination of impairments that met or medically equaled one of the listed impairments

described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 58-59.) At step four, the ALJ

set forth Plaintiff’s RFC as follows:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to perform light work as defined in 20 CFR 416.967(b)
        except can stand and walk for 15 minutes at a time; can change position from sitting
        to standing after sitting 1 hour at a time; can occasionally climb ramps and stairs,
        but not climb ladders, ropes, or scaffolds; can occasionally balance, stoop, kneel,
        crouch, and crawl; can perform frequent handling and fingering on the right; must
        avoid hazards such as unprotected heights and machinery; can perform simple
        routine and repetitive tasks, involving only simple work-related decisions and with
        few, if any, workplace changes; cannot have strict production quotas or fast-paced
        work such as on an assembly line; and could have occasional interaction with the
        general public.

(Id. at 59-60.) In arriving at Plaintiff’s RFC, the ALJ assigned “partial” weight to the opinions

of the state-agency reviewing consultants and “partial” weight to the state-agency examining

consultants, Drs. Thompson and Sisson. (R. at 62-63.) The ALJ assigned “little” weight to the

opinions of treating physicians Drs. Chang and Sharma and physical therapist Ms. Forrestal.

(Id. at 63-64.)

        At step five of the sequential process, the ALJ, relying on the VE’s testimony, found that

considering Plaintiff’s age, education, past work experience, and RFC, he can perform jobs that

exist in significant numbers in the national economy. (Id. at 64.) The ALJ therefore concluded

that Plaintiff was not disabled under the Social Security Act. (Id.)




                                                 4
                                   III.    STANDARD OF REVIEW

          When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial


                                                   5
right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                         IV.     ANALYSIS

       The undersigned finds that remand is required because the ALJ accepted Dr. Sisson’s

opinions regarding distractions and redirection to task but failed to explain why such limitations

were not incorporated in Plaintiff’s mental RFC. Accordingly, the undersigned declines to

analyze and resolve the alternative bases that Plaintiff asserts support reversal and remand.

       The determination of a claimant’s RFC is an issue reserved to the Commissioner. 20

C.F.R. §§ 404.1527(e), 416.927(e). Nevertheless, substantial evidence must support the

Commissioner’s RFC finding. Berry v. Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8

(S.D. Ohio June 18, 2010). When considering the medical evidence and calculating the RFC,

“‘ALJs must not succumb to the temptation to play doctor and make their own independent

medical findings.’” Simpson v. Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009)

(quoting Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996)); see also Isaacs v. Astrue, No. 1:08–

CV–00828, 2009 WL 3672060, at *10 (S.D. Ohio Nov. 4, 2009) (holding that an “ALJ may not

interpret raw medical data in functional terms”) (internal quotations omitted). An ALJ is

required to explain how the evidence supports the limitations that he or she sets forth in the

claimant’s RFC:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory
       findings) and nonmedical evidence (e.g., daily activities, observations). In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must

                                                 6
       also explain how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.

S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

       In assessing Plaintiff’s RFC, the ALJ considered the opinion of Dory Sisson, Ph.D., a

state-agency consultative psychological examiner. (R. at 63.) Dr. Sisson opined that Plaintiff

“would do better in an environment with minimal distractions with redirection to task as needed”

and that Plaintiff’s “[p]ace of performance is likely to be slower due to medical issues and his

report of difficulty completing tasks in a timely manner.” (Id. at 353.) She further opined that

Plaintiff “would be capable of interacting appropriately with others at work, though

psychological symptoms may lead to social withdrawal or avoidance,” and that he is able to

handle moderate work stress, but his “[m]ood or anxiety symptoms may increase under higher

level of stress.” (Id.) The ALJ assigned “partial” weight to the opinion of Dr. Sisson. (Id. at

63.) The ALJ explained the weight assessed to Dr. Sisson’s opinion as follows:

       I assign partial weight to the psychological consultant’s opinion (Dory Sisson,
       Ph.D., 3/24/2014, Exhibit 3F). Dr. Sisson observed, interacted with, and mentally
       tested the claimant before providing an opinion. However, she only spent a brief
       amount of time with the claimant, and did not address the degree of limitations in
       each domain and all of the mental limitations that the claimant would have. Yet,
       the opinion consisting of an explained GAF score of 60 with stated limitations is
       generally consistent with her findings and the record, which includes the limitation
       that “he would do better in an environment with minimal distractions with
       redirection to task as needed. Pace of performance is likely to be slower due to
       medical issues and his report of difficulty completing tasks in a timely manner.”
       This limitation has been incorporated in the claimant’s residual functional
       capacity, but in more vocationally appropriate terms.

(Id. (emphasis added).)

       The undersigned concludes that despite the ALJ’s apparent finding that Plaintiff requires

“an environment with minimal distractions with redirection to task as needed,” his RFC


                                                 7
determination failed to accommodate limitations relating to distractions and redirection.

Certainly, an ALJ is not required to mirror or parrot medical opinions verbatim. Poe v. Comm’r

of Soc. Sec., 342 F. App’x 149, 157 (6th Cir. 2009). But where, as here, the ALJ accepts a

particular opinion and states it is consistent with the record, he must incorporate the opined

limitations or provide an explanation for declining to do so. See, e.g., Queen v. Comm’r of Soc.

Sec., No. 2:16-cv-1082, 2017 WL 6523296, at *9-10 (S.D. Ohio Dec. 21, 2017) (remanding

where the ALJ “failed to include at least one limitation” from an opinion he had assigned great

weight without explaining the omission); Bookout v. Comm’r of Soc. Sec., No. 3:13-cv-463,

2014 WL 4450346, at *7 (E.D. Tenn. Sept. 10, 2014) (remanding case where, inter alia, “the

ALJ adopted Dr. Fletcher’s opinion in its entirety” but “ignored” certain limitations and stating

that the ALJ “had a duty to explain” why she declined to adopt the limitations).

       The Commissioner’s post hoc rationalization that the ALJ “reasonably minimized

Plaintiff’s exposure to distractions and thus, the need for redirection,” (Def.’s Mem. in Opp. at 8,

ECF No. 14), is unavailing. The ALJ’s opinion offers no such explanation and such a

conclusion does not necessarily flow from the limitations incorporated in the RFC. Cf. Brown v.

Comm’r of Soc. Sec., No. 1:14 CV 2479, 2016 WL 852528, at *3 (N.D. Ohio Mar. 4, 2016)

(finding insufficient articulation in the ALJ’s decision to support the RFC where “restrictions to

simple, low stress and routine work with limited interaction with others d[id] not specifically

address the exact limitation of a periodic loss of focus and the need for redirection, which

limitations were found by medical opinions that . . . the ALJ concluded were ‘supported by

objective evidence.’”). Thus, the ALJ’s failure to provide such an explanation requires remand

because it prevents this Court from conducting meaningful review to determine whether


                                                 8
substantial evidence supports his decision. See Reynolds v. Comm’r of Soc. Sec., 424 F. App’x

411, 414 (6th Cir. 2011) (noting that an ALJ’s decision “must include a discussion of ‘findings

and conclusions, and the reasons or basis therefor, on all the material issues of fact, law, or

discretion presented on the record.’” (quoting 5 U.S.C. § 557(c)(3)(A))); Allen v. Astrue, No.

5:11CV1095, 2012 WL 1142480, at *8 (N.D. Ohio Apr. 4, 2012) (remanding where “the ALJ

failed to properly articulate the RFC calculation,” explaining that the Court was “unable to trace

the path of the ALJ’s reasoning”); Commodore v. Astrue, No. 10-295, 2011 WL 4856162, at *4,

6 (E.D. Ky. Oct. 13, 2011) (remanding action “with instructions to provide a more thorough

written analysis,” where the ALJ failed to articulate the reasons for his RFC findings such that

the Court could not “conduct a meaningful review of whether substantial evidence supports the

ALJ’s decision”).

       In sum, the undersigned finds that reversal is warranted because the ALJ relied upon Dr.

Sisson’s opinion to conclude that Plaintiff required limitations relating to distractions and

redirection, but failed to include such limitations or offer an explanation for how the RFC he

assessed accommodates such limitations. Accordingly, it is RECOMMENDED that Plaintiff’s

contention of error be SUSTAINED.

                                        V.      DISPOSITION

Due to the error outlined above, Plaintiff is entitled to an order remanding this case to the Social

Security Administration pursuant to Sentence Four of 42 U.S.C. § 405(g). The undersigned

therefore RECOMMENDS that the Court REVERSE the Commissioner of Social Security’s

non-disability finding and REMAND this case to the Commissioner and the ALJ under Sentence

Four of § 405(g) for further consideration consistent with this Report and Recommendation.


                                                  9
                           VI.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).    A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                        /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 10
